Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 20, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156776                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 156776
                                                                    COA: 330759
                                                                    Wayne CC: 12-003749-FH
  THABO MANGEDWA JONES,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 31, 2017
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  holding that the exclusion of the victim’s blood alcohol content was not harmless error,
  and we REMAND this case to that court for reconsideration of the issue. While the
  Court of Appeals identified potential consequences for defendant’s trial strategy as a
  result of the exclusion of the disputed evidence, it erroneously equated such
  consequences with an assessment of whether it is “more probable than not that a different
  outcome would have resulted” had the evidence been admitted. People v Lukity, 460
Mich. 484, 495 (1999). See MCL 769.26. While defendant’s defense strategy is one
  pertinent consideration, on remand the Court of Appeals must consider it alongside the
  weight and strength of the untainted evidence and the proofs as a whole. People v Lyles,
  501 Mich. 107, 118 (2017).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 20, 2018
           s0417
                                                                               Clerk